Citation Nr: 1711339	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-48 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2012, the Veteran testified before the undersigned at a Travel Board hearing at the RO; a transcript of that hearing is of record.

This case was previously before the Board in January 2013, at which time the Board reopened the claim of entitlement to service connection for bilateral hearing loss and remanded it for further development, including specifically so that the Veteran could be afforded a VA audiological examination.  

In March 2013, the AMC granted service connection for right ear hearing loss, assigning a noncompensable (0 percent) evaluation effective June 24, 2008.  Accordingly, that aspect of the claim is no longer at issue.  However, service connection for left ear hearing loss was denied.  See March 2013 Supplemental Statement of the Case (SSOC).  

The case returned to the Board in March 2016, and the Board again remanded the claim for further development, to include for audiological reevaluation.  That development having been completed, the case is again before the Board.


FINDING OF FACT

The Veteran does not have sufficient left ear hearing loss to be considered a ratable disability for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this regard, VA's duty to notify was satisfied by a letter sent in July 2008.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, all identified records, including service treatment records (STR's), VA treatment records, and private treatment records, have been associated with the claims file to the extent available.  The Veteran has not identified any other records or evidence she wished to submit or have VA obtain.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  In addition, the Veteran was afforded an appropriate VA examination in March 2016, pursuant to the Board's March 2016 remand directives.  The examination and opinion are adequate because it is based on a review of the Veteran's claims file and reported history, describes the current findings in sufficient detail so that the Board's review is a fully informed one, and contains the requisite audiometric testing necessary to determine the nature and severity of the claimed hearing loss.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See, too, Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, VA's duty to assist by obtaining records and providing a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr, 21 Vet. App. at 312.

Additionally, in light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has thus had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.

II.  Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, service connection will be established if the chronic disease manifested in service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); see Fountain v. McDonald, 27 Vet. App. 258 (noting that VA has characterized sensorineural hearing loss as an organic disease of the nervous system).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. App. at 263-64.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Initially, the Board emphasizes that, as noted, service connection has been granted for right ear hearing loss.  See March 2013 Rating Decision (assigning a noncompensable evaluation effective June 24, 2008, the date of the Veteran's claim for service connection for bilateral hearing loss).  The Veteran asserts that she suffers from hearing loss in her left ear that arose at the same time, in the same way, and from the same underlying injury as her right ear hearing loss.  Accordingly, she maintains that service connection is warranted for her left ear hearing loss as well.  The preponderance of the evidence, however, shows that the Veteran has not had a hearing loss disability for VA compensation purposes in her left ear during the pendency of this claim.  

In this regard, in order to establish service connection for hearing loss, the Veteran must demonstrate that, at some point during the pendency of the claim, her hearing loss was manifested by an auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or auditory thresholds of 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 3.385.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  

Here, although VA audiological evaluation reports dated during the pendency of the claim reflect diagnoses of left ear high frequency sensorineural hearing loss, neither the VA audiometric records, nor the Veteran's private audiological reports, document puretone thresholds and speech discrimination scores for the left ear that rise to the level of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

Specifically, December 2008 treatment records from the Hearing Center, Inc. reflect the Veteran's auditory threshold levels in the left ear were 10, 10, 5, 10, and 25 in each of the relevant frequencies, and her speech discrimination score on Monitored Live Voice (MLV) testing using the Maryland CNC word list was 100 percent.  See 38 C.F.R. § 3.385 (requiring that audiometric testing be performed using the Maryland CNC controlled speech discrimination test); see also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret audiometric data presented in a graphical format in private audiological examinations).  Her private audiologist, J.F.S. found her hearing on the left to be "normal."  See December 2008 Audiological Evaluation from the Hearing Center, Inc.  

Similarly, the March 2013 VA examination report reflects 100 percent acuity on the left on the Maryland CNC speech recognition test.  See March 2013 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  The Veteran's March 2013 auditory threshold levels in the left ear in each of the relevant frequencies were 25, 25, 20, 20, and 20.  See id. (diagnosing "[s]ensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies)").  See also 38 C.F.R. § 3.385.  The March 2016 VA examination report reflects puretone thresholds, in decibels, in the left ear of 15 dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at 2000 Hz, 10 dB at 3000 Hz, and 10 dB at 4000 Hz.  See March 2016 VA Hearing Loss and Tinnitus DBQ.  The March 2016 examining VA audiologist additionally determined that, based on Maryland CNC testing, the Veteran had speech recognition of 98 percent in the left ear.  See id. (identifying a left ear hearing pathology consisting of sensorineural hearing loss in the frequency range of 6000 Hz or higher).  

Accordingly, despite the fact that the VA examinations show left ear hearing impairment, neither VA nor private audiometric testing has ever reflected a left ear auditory threshold of 40 decibels or greater, or left ear auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater, or Maryland CNC speech recognition scores for the left ear of less than 94 percent.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  There is simply no evidence that the Veteran has had, during service, at the current time, or at any point during the pendency of her claim, hearing loss of the left ear as contemplated by 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, she is competent to report that she has difficulty hearing in her left ear.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board does find the Veteran credible in her assertions regarding in-service noise exposure and current trouble hearing.  Indeed, the Veteran is service connected for right ear hearing loss and tinnitus based on acoustic trauma in service.  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether she has a current left ear hearing loss disability in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Importantly, the Veteran's hearing was tested no less than three times during the pendency of the claim and at no point did left ear puretone thresholds or speech recognition scores rise to the level of a disability for VA purposes.  38 C.F.R. § 3.385.  Absent any current diagnosis of a left ear hearing loss disability in accordance with VA standards, an award of service connection for left ear hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); Degmetich, 104 F. 3d at 1332 (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes). 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a hearing loss disability in either ear is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left ear hearing loss disability is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


